PER CURIAM.
The Lee County Port Authority appeals a final summary judgment which ordered the Authority to rehire Jimmie R. Wright, a terminated employee. We reverse because the record contains no evidence that Wright was other than an “at will” employee with no protected property interest in his employment.
Wright’s complaint alleged that he was terminated from his employment “with no notice whatsoever” which “deprived him of a legitimate property interest in employment without any vestige of due process....” The evidence offered in support of his motion for summary judgment, however, did not show any factual basis for the alleged property interest. Wright did not show that his employment relationship with the Authority was subject to any employment contract or statute or set of rules which either specified a term of employment or gave rise to an expectation of continued employment, such that Wright possessed a property interest of which he could not be deprived without due process. See Perry v. Sindermann, 408 U.S. 598, 96 S.Ct. 2094, 48 L.Ed.2d 570 (1972).
The summary judgment entered in favor of Wright is reversed, and the cause is remanded for further proceedings.
THREADGILL, A.C.J., and BLUE and FULMER, JJ., concur.